DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 32-48.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/04/2022 has been entered.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claims 32, 40 and 46 recite a molar amount of donepezil hydrochloride. The claims fail to comply with the written description requirement since this limitation is not disclosed in the specification and thus Applicant has not shown wherein they have possession of this limitation. The specification does not disclose wherein the composition comprises a molar amount of donepezil hydrochloride. At best, the specification discloses in paragraph [0012] about 5-35% w/w of active agent. 

Claims 32, 40 and 46 recite an equimolar or less than equimolar amount of sodium bicarbonate or potassium bicarbonate. The claims fail to comply with the written description requirement since this limitation is not disclosed in the specification and thus Applicant has not shown wherein they have possession of this limitation. Not only does the specification not disclose wherein the amount is equimolar or less than equimolar, the specification does not even disclose a molar amount of sodium bicarbonate or potassium bicarbonate. The specification also does not disclose an amount of potassium bicarbonate. At best, the specification discloses in paragraph [0013] 0.5-35% w/w sodium bicarbonate. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38, 40 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 40 and 46 recite an equimolar or less than equimolar amount of sodium bicarbonate or potassium bicarbonate. The claims are indefinite since it is unclear what the amount is equimolar or less than equimolar to. It is unclear if the amount if equimolar or less than equimolar to the donepezil hydrochloride or to another compound. For sake of compact prosecution, the Examiner has interpreted the amount of sodium bicarbonate or potassium bicarbonate to be equimolar or less than equimolar to donepezil hydrochloride.

Claim 46 recites wherein donepezil free base is released from the composition. The claim is indefinite since the claim does not recite wherein the composition comprises donepezil free base and thus it is unclear how donepezil free base is released from the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2002/0192243, Dec. 19, 2002) in view of Stinchcomb et al. (US 2017/0202830, Jul. 20, 2017).
	Hsu et al. disclose a system for the enhanced topical or transdermal administration of a drug for the treatment of Alzheimer’s disease comprising at least one drug reservoir containing the drug and a pharmaceutical acceptable base, in an amount effective to enhance the flux of the drug through the body surface without causing damage thereto (¶ [0012]). Exemplary Alzheimer’s drugs that may be administered include donepezil, pharmaceutically acceptable derivatives thereof, and combinations thereof. Suitable pharmaceutically acceptable derivatives include donepezil HCl (¶ [0067]). The formulation will typically contain on the order of about 0.5-50 wt. % active agent (¶ [0091]). Suitable bases include sodium bicarbonate and potassium bicarbonate (claim 4). The amount of sodium bicarbonate or potassium bicarbonate will generally be in the range of approximately 2-20 wt. % (¶ [0050]). Sodium bicarbonate and potassium bicarbonate are permeation enhancers (¶ [0032] and [0048]). For those Alzheimer’s drugs having an unusually low rate of permeation through the skin or mucosal tissue, it may be desirable to include a second permeation enhancer (¶ [0088]). Specific examples of suitable co-enhancers include 1-methyl-2-pyrrolidone (i.e. N-methylpyrrolidone) (i.e. claimed protic solvent) (i.e. solubilizer) (¶ [0089]). The drug reservoir may comprise a polymeric matrix of a pharmaceutically acceptable adhesive material that serves to affix the system to the skin during drug delivery. Suitable adhesive material include polyacrylates (i.e. adhesive matrix) (¶ [0095]). Various additives, known to those skilled in the art, may be included in the topical formulations (¶ [0087]). A rate-controlling membrane may be present in the system (¶ [0099]).  
	Hsu et al. differ from the instant claims insofar as not disclosing wherein the composition comprises about 5-20 wt. % sorbitan monolaurate (i.e. claimed neutral form solubilizer), wherein the amount of 1-methyl-2-pyrrolidone (i.e. N-methylpyrrolidone) (i.e. claimed protic solvent) (i.e. solubilizer) is 5-20 wt. %, and wherein donepezil is released for a period of at least about 3 days. 
	However, Stinchcomb et al. disclose a transdermal patch (abstract). The composition may comprise one or more penetration enhancers for transdermal drug delivery. Suitable penetration enhancers include N-alkylpyrrolidone (¶ [0047]). One or more pharmaceutically acceptable penetration enhancers can be present in a total amount by weight of 0.1-15% w/w (¶ [0051]). The composition may optionally comprise one or more pharmaceutically acceptable wetting agents as excipients. Suitable wetting agents include sorbitan monolaurate. Wetting agents constitute in total of about 0.25% to about 15% of the total weight of the composition (¶ [0062]). The transdermal patch is capable of controlling the release of oxymorphone or prodrugs such that transdermal delivery of the active compound is sustained over a period of about 7 days (¶ [0083]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Hsu et al. disclose wherein the composition may comprise various additives known to those skilled in the art. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.25% to about 15% sodium monolaurate (i.e. claimed neutral form solubilizer) into the composition of Hsu et al. since it is a known and effective additive as taught by Stinchcomb et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1-15% w/w of 1-methyl-2-pyrrolidone (i.e. N-methylpyrrolidone) (i.e. claimed protic solvent) (i.e. solubilizer) into the composition of Hsu et al. since Hsu et al. do not disclose an amount of co-enhancers and this is a known and effective amount of permeation enhancers to be included in a transdermal drug delivery system as taught by Stinchcomb et al. 
	It would have been prima facie obvious to one of ordinary skill in the art have formulated the composition of Hsu et al. to release donepezil for a period of about 7 days since this is a known and effective drug release time period for transdermal drug delivery systems as taught by Stinchcomb et al. One of ordinary skill in the art would have had a reasonable expectation of success since Hsu et al. disclose wherein the composition comprises a rate-controlling membrane. 
	In regards to instant claims 32, 40 and 46 reciting a molar amount of donepezil hydrochloride, the composition of Hsu et al. comprises donepezil hydrochloride. Therefore, it necessarily comprises a molar amount thereof.
	In regards to instant claims 32, 40 and 46 reciting an equimolar or less than equimolar amount of sodium bicarbonate or potassium bicarbonate, this limitation would have been obvious from Hsu et al. disclosing about 0.5-50 wt. % active agent and 2-20 wt. % sodium bicarbonate or potassium bicarbonate.  

Conclusion
Claims 32-48 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612